ICJ_087_MaritimeDelimitation_QAT_BHR_1995-04-28_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

ORDER OF 28 APRIL 1995

1995

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

ORDONNANCE DU 28 AVRIL 1995
Official citation:

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Order of 28 April 1995,
LC J. Reports 1995, p. 83

Mode officiel de citation:

Délimitation maritime et questions territoriales
entre Qatar et Bahrein, ordonnance du 28 avril 1995,
CLS. Recueil 1995, p. 83

 

Sales number
ISSN 0074-4441 N° de vente: 659
ISBN 92-1-070722-2

 

 

 
83

INTERNATIONAL COURT OF JUSTICE

1995 YEAR 1995
28 April
General List
No. 87 28 April 1995

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

ORDER

Present: President BEDIAOUI; Vice-President SCHWEBEL; Judges ODA,
Sir Robert JENNINGS, GUILLAUME, SHAHABUDDEEN, AGUILAR-
MAWDSLEY, WEERAMANTRY, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN; Judge ad hoc TORRES
BERNARDEZ; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to Ar-
ticle 44 of the Rules of Court,

Having regard to the Order dated 11 October 1991, by which the Presi-
dent of the Court, having consulted the Parties in accordance with Ar-
ticle 31 of the Rules of Court, decided that the written pleadings should
first be addressed to the questions of the jurisdiction of the Court to
entertain the dispute and of the admissibility of the Application, and
fixed time-limits for a Memorial by Qatar and a Counter-Memorial by
Bahrain on those questions;

Having regard to the Order dated 26 June 1992, by which the Court,
84 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (ORD. 28 IV 95)

considering that the filing of further pleadings by the Parties was neces-
sary, directed that a Reply by Qatar and a Rejoinder by Bahrain be filed
on the same questions;

Having regard to the Judgment of 1 July 1994, by which the Court
found that the exchanges of letters of December 1987 between the King
of Saudi Arabia and the Amirs of Qatar and Bahrain, and the Minutes
signed at Doha on 25 December 1990, were international agreements
creating rights and obligations for the Parties, and that, by the terms of
those agreements, the Parties had undertaken to submit to it the whole of
the dispute between them, as circumscribed by the “Bahraini formula”;
decided to afford the Parties the opportunity to submit to it the whole of
the dispute; fixed 30 November 1994 as the time-limit within which the
Parties were jointly or separately to take action to that end; and reserved
any other matters for subsequent decision;

Having regard to the Judgment dated 15 February 1995, by which the
Court found that it has jurisdiction to adjudicate upon the dispute
between Qatar and Bahrain which has been submitted to it; that it is now
seised of the whole of the dispute; and that the Application of Qatar as
formulated on 30 November 1994 is admissible;

Whereas in paragraph 39 of the Judgment that it delivered on 1 July
1994 the Court expressed itself in the following terms:

“On the completion thus of the reference of the whole dispute to
the Court, the Court will fix time-limits for the simultaneous filing of
pleadings, 1.e., each Party will file a Memorial and then a Counter-
Memorial within the same time-limits” ;

and whereas in paragraph 49 of the Judgment that it delivered on 15 Feb-
ruary 1995, the Court gave the following clarification:

“Within the framework thus defined, it falls to Qatar to present its
submissions to the Court, as it falls to Bahrain to present its own. To
this end, after it has ascertained the views of the Parties, the Court
will issue an Order fixing the time-limits for the simultaneous filing
of the written pleadings, in accordance with paragraph 39 of the
Judgment of 1 July 1994”;

Whereas time-limits have now to be fixed for the written proceedings
on the merits;

Whereas, for the purpose of ascertaining the views of the Parties with
regard to those time-limits, the President invited the Agents to attend a
meeting the date of which was fixed as 27 April 1995;

Whereas, in a letter dated 24 April 1995 and received in the Registry
on the same day by facsimile, the Agent of Bahrain, referring to a docu-
ment entitled “Official Declaration by the Government of the State of
Bahrain in connection with its position regarding the new Judgment of
the Court, issued on 15 February 1995”, the text of which he had trans-
mitted to the Court under cover of a letter dated 7 March 1995, indicated

5
85 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (ORD. 28 IV 95)

inter alia that, for the reasons set forth in that Declaration, he could not
“respond positively to the invitation of the President to attend the meet-
ing scheduled on 27 April 1995”;

Having ascertained the views of Qatar and having given Bahrain an
opportunity of stating its views,

Fixes 29 February 1996 as the time-limit for the filing by each of the
Parties of a Memorial on the merits; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-eighth day of April, one thou-
sand nine hundred and ninety-five, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the State of Qatar and the Government of the State of
Bahrain, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
